





Exhibit 10.6




Description of Compensation Arrangements for Independent Directors




Effective June 1, 2016, which will be the start of the Board’s annual pay cycle,
Marsh & McLennan Companies, Inc. (the “Company”) will compensate its independent
directors as follows:


Basic Annual Retainer. All independent directors will receive a basic annual
retainer of $110,000.
 
Annual Stock Grant. On June 1 of each year, all independent directors will
receive an annual grant of the Company’s common stock with a market value of
$160,000 on the grant date.
 
Supplemental Annual Retainers for Audit and Compensation Committee Chairs. The
chairs of the Board’s audit and compensation committees will each receive a
supplemental annual retainer of $25,000.


Supplemental Annual Retainers for Committee Chairs. The chairs of the Board’s
finance, directors and governance and corporate responsibility committees will
each receive a supplemental annual retainer of $15,000.
 
Supplemental Annual Retainer for Non-Executive Chairman. The Board’s independent
chairman will receive a supplemental annual retainer of $200,000.


Under the terms of the Company’s Directors’ Stock Compensation Plan, each
director may elect to receive his or her basic annual retainer and any
supplemental annual retainer in cash, common stock or a combination thereof.









